DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 26 January 2021 in which claims 105, 128 were amended and claims 134-137 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 26 August 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 105, 107, 116-120, 123-126, 128-137 are under prosecution.  



Priority
     The claims are drawn to:
 
loading an aqueous input comprising a plurality of cells and an aqueous input comprising a plurality of RNA capture microbeads into a microfluidic device configured for joining the two aqueous inputs into a plurality of emulsion droplets … co-flowing the two aqueous inputs across an oil channel in the microfluidic device	





Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 128, 134 and 137 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	New Claim 134 defines the bead material is capable of use in organic synthesis.
	New Claim 137 defines the bead material as a hydroxylated methacrylic polymer with a pore size of 100nm. 
	Applicant cites paragraphs 159, 161 and 192-193 for support of the newly defined bead. 
	Paragraphs 159 and 161 define a process of producing the beads and synthesizing capture oligos using a resin with hydroxyls reacted with PEG and phosphoramidite chemistry.  Paragraphs 192-193 describe a process of barcoding transcripts. 
	While paragraph 195 defines methacrylate resin beads (as per new Claim 26), neither the cited passages nor the entire specification teach the oligos on the beads comprising modified nucleotides capable of phosphoramidite chemistry as defined by Clam 23.   
	While the specification (¶ 159-161) teaches synthesizing capture oligos on beads using a resin with hydroxyls reacted with PEG and phosphoramidite chemistry, neither the cited passages nor the entire specification teach the broadly define bead material “capable of use in organic synthesis” as defined by Claim 134.
While paragraph 195 defines methacrylate resin beads (as per new Claim 136), neither the cited passages nor the entire specification teach the resin is a hydroxylated 
Therefore the subject matter of Claims 128, 134 and 137 appear to define subject matter that was not described in the specification as originally filed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 134 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 134 recites “the bead material is capable of use in organic synthesis”.  It is unclear whether synthesis describes bead synthesis or oligonucleotide synthesis.   Furthermore, the specification provides no guidance as to what bead material may be encompassed or what may be encompassed by the phrase “organic synthesis”.   It is suggested that the claim be amended to clarify. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 105, 107, 116-120, 123-126, 128-133 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Fan et al (2015/0299784, filed 28 August 2014 and having support to 28 August 2013) and Katz et al (2009/0042737, published 12 February 2009).
Regarding Claims 105 and 119, Church teaches a method of creating a single-cell cDNA library, the method comprising the steps of co-encapsulating a single cell and a single RNA capture bead within a droplet (e.g. Fig. 2 and related text), the capture bead comprising a plurality of oligonucleotides each comprising a barcode sequence and a capture sequence (e.g. Fig. 1 and related text).  Church further teaches the barcode is the same for each oligo on the bead but different from oligos on other beads and a plurality of different capture sequences on each bead thereby allowing for 
Church teaches the method further comprising lysing the cells within the droplets, capturing the cellular RNA and performing reverse transcription to generate cDNA incorporating the barcodes and record the cell of origin (e.g. ¶ 24-31).
Church does not specifically teach that each identifier is different for each oligonucleotide and is silent regarding droplet diameter.
Fan teaches a similar method of encapsulating a single cell and a single bead in an emulsion or microwell (e.g. ¶ 16), the bead having a plurality of oligonucleotides having a cell barcode that is the same for all oligonucleotide, an identifier (molecular label) that is different for all oligonucleotides and a capture region e.g. oligo dT wherein the cell barcode is contiguous with the UMI (see Fig. 1 and related text; Example 6; and claims 1-3 of provisional application 61/952,036).  Fan further teaches droplet diameter within the claimed range of 50-210 µm (e.g. ¶ 382).
Fan further teaches the molecular label provides information for specific species (e.g. ¶ 242).
Because Church is silent regarding droplet dimensions, one of ordinary skill would have reasonably looked to the prior art of single-cell droplets (e.g. Fan) and derived droplets having a size larger than cells of interest and relative to the droplet-forming channels to thereby optimize the droplet diameters (e.g. 50-210 µm) for encapsulating single cells and single beads as routinely practiced in the art.   The artisan would have further been motivated to provide the bead-immobilized 
Fan further teaches the method utilizes liquid handling components including inlets and microchannels for production and delivery of droplets for single-cell processing (e.g. ¶ 197-205) but is silent regarding specific arrangement of the channels as newly claimed. 
However, microfluidic channels having aqueous input channels and cross-flow oil channels were well-known in the art as taught by Katz (e.g. Fig. 5 and related text).   
Katz teaches the method for producing and delivering cell droplets (e.g. ¶ 10) wherein an aqueous input for loading cells (200), aqueous input for capture beads (206a) wherein the cells and beads are co-encapsulated as the aqueous fluids cross the oil channels (207a/b) whereby droplets have a diameter 30-400 µm and flow conditions are optimized to ensure that each droplet has no more than one cell (e.g. ¶ 52-54).
One of ordinary skill would have reasonably utilized the fluidic channel arrangement of Katz in the methods of Church and/or Fan based on the liquid handling desired by Fan and for the expected benefit of optimizing the system for single-cell encapsulation as taught by Katz.
Alternatively, one of ordinary skill would have reasonably utilized the barcode beads of Church and/or Fan with the single-cell genomic analysis beginning with reverse transcription of Katz (e.g. ¶ 45) for the expected benefits of concurrent analysis of thousands of cells in a mixed population as taught by Church (e.g. ¶ 11) and Fan (Abstract). 

Regarding Claim 116, Church teaches the sequencing of the amplified target (e.g. ¶ 30, ¶ 58).  Fan teaches the amplified cDNA library is sequenced via massive parallel synthesis (e.g. Example 9).
	Regarding Claim 117, Church teaches recovery of the cDNA-attached beads (¶ e.g. Fig. 3 and related text, ¶ 30).  Fan also teaches recovery of cDNA-attached beads (e.g. Example 15).
	Regarding Claim 120, Church teaches bead sizes of 0.1 µm to mm (¶ 52).  Fan teaches 20 µm beads (¶ 149). 
The courts have stated that "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) and further have stated that claimed ranges “overlap or lie inside the ranges disclose by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are closed enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP, 2144.05 I.).  

Regarding Claim 123, Church teaches the capture sequence comprises poly-t (e.g. Fig. 6 and related text).  Fan also teaches a poly-t sequence (e.g. Fig. 1 and related text).
Regarding Claim 124, Church teaches a universal priming sequences common to all primers (e.g. ¶ 19, ¶ 32).  Fan also teaches universal priming sequence (e.g. Fig. 1 and related text).
Regarding Claim 125, Fan teaches the beads have multiple different capture sequences, each with a different identifier, the same a cellular label/barcode and the same sample label/barcode (e.g. ¶ 239-245). 
Regarding Claim 126, Church teaches single stranded capture sequences (e.g. Fig. 1-3 and related text).  Fan also teaches single stranded capture sequences (e.g. Fig. 1 and related text).
Regarding Claim 128, Church teaches phosphoramidite synthesis for the oligos (e.g. ¶ 45) and nucleic acid analogues thereby teaches a modified oligonucleotide as claimed (e.g. ¶ 42-45).   Fan teaches use of modified nucleotides and capable of DMT chemistry (e.g. ¶ 491-497).
Regarding Claims 129-130, Church further teaches the beads are functionalized for attaching the oligos via hybridization (e.g. ¶ 53) thereby providing a straight chain polymer linker as defined by Claims 130. Fan teaches the oligonucleotides are attached to the beads using a photo-cleavable linker (e.g. ¶ 174).
.  



 Claims 105, 107, 116-120, 123-126, 128-133 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Fan et al (2015/0299784, filed 28 August 2014 and having support to 28 August 2013) and Katz et al (2009/0042737, published 12 February 2009) as applied to Claim 105 above and further in view of Samuels et al (2012/0220494, published 30 August 2012).
Regarding Claims 105, 107, 116-120, 123-126, 128-133, Church and Fan teach the method Claims 105, 107, 116-117, 119-120, 123-126, 128-130, 132 as discussed above wherein capture oligos are attached to beads.  
Church further teaches the beads are functionalized for attaching the oligos (e.g. ¶ 53) and Fan teaches the oligonucleotides are attached to the beads using a photo-cleavable linker (e.g. ¶ 174) but does not specifically teach a method step of cleaving the linkers as defined by claims 118 and 131 or breaking the emulsion prior to reverse transcription as defined by Claim 133.
However, cleavable linkers and breaking emulsions prior to reverse transcription were well-known in the art as taught by Samuels. 
Samuels teaches a similar method of encapsulating a single cell within a droplet, lysing the cells and merging the droplet with a capture bead and replicating the captured nucleic acids e.g. cDNA synthesis wherein the beads are barcoded RNA capture 
Samuels further teaches the barcoded oligo is linked to the bead using a cleavable linker or photocleavable linker and the method comprises lysing the cells and releasing the oligos from the beads for downstream sequencing (¶ 298-303).
One of ordinary skill would have reasonably modified the method of Church and/or Fan by cleaving the cleavable linker to thereby provide controlled release of the sequencing of interest for downstream sequencing as desired in the art (e.g. Samuels, ¶ 298-303).




Claims 105, 107, 116-120, 123-126, 128-137 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Fan et al (2015/0299784, filed 28 August 2014 and having support to 28 August 2013) and Katz et al (2009/0042737, published 12 February 2009) as applied to Claim 105 above and further in view of Tang et al (USP 5,668268, issued 16 September 1997).
	Claims 105, 107, 116-120, 123-126, 128-137, Church and Fan teach the method Claims 105, 107, 116-120, 123-126, 128-133 as discussed above. 
Church teaches phosphoramidite synthesis for the oligos (e.g. ¶ 45) and nucleic acid analogues thereby teaches a modified oligonucleotide as claimed (e.g. ¶ 42-45).   Fan teaches use of modified nucleotides capable of DMT chemistry (e.g. ¶ 491-497).  Fan teaches the bead material is a resin, polymer and/or porous (e.g. f 146-148) but 
	Tang teaches the preferred beads comprise methacrylate polymer resin having hydroxyl surface groups and pore size of 4-400 nm to maximize surface area (col. 4). Tang teaches the beads provide a passivated surface that allows for highly efficient synthesis of oligonucleotides (Abstract).
Therefore, one of ordinary skill would have reasonably utilized the bead material of Tang for the capture beads of Church and/or Fan for the expected benefit highly efficient oligo synthesis as taught by Tang.

Response to Arguments
Applicant asserts that the beads of Church cannot include a barcode contiguous with an UMI.  Applicant further asserts that addition of the cell identifier of Fan (as illustrated in figure 3) to that of Church would result in the addition of at least one additional linker and therefore cannot be combined with the method of Church to obtain the invention as claimed. 
The arguments have been considered but are not found persuasive.   While Fan is not limited to the embodiment illustrated in figure 3, the figure is provided below.  Fan specifically defines the cell identifier as 311.   While the identifier comprises multiple segments, that does not alter the fact that the reference specifically identifies the cell identifiers as element 311.   As is clearly illustrated in figure 3, cell identifier, 311 is contiguous with the molecular barcode.   Therefore the reference specifically teaches 
    PNG
    media_image1.png
    1655
    485
    media_image1.png
    Greyscale

Additionally, it is noted that the claims are drawn to a method of creating a cDNA library comprising loading an RNA capture microbead comprising a capture oligonucleotide into a microfluidic device, the oligonucleotide comprising a barcode, UMI and capture sequence.   The claims do not define steps for synthesizing the oligonucleotide.  Therefore the arguments regarding the process by which the oligonucleotides are synthesized are not commensurate in scope with the claimed invention. 
Applicant further argues that Katz does not cure the deficiencies of Church and Fan.   
The argument is not found persuasive because Church and Fan are not deemed deficient.  
It is maintained that the cited prior art teaches every element of the broadly claimed invention. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634